Fourth Court of Appeals
                                  San Antonio, Texas
                                       January 29, 2018

                                     No. 04-17-00586-CV

                                   Juan Garcia MORENO,
                                         Appellant

                                               v.

                                   Juan Garcia MORENO,
                                          Appellee

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 1988-CI-17672
                         Honorable Antonia Arteaga, Judge Presiding


                                        ORDER

        Appellee’s motion for extension of time to file his brief is GRANTED. Appellee’s brief
is due February 20, 2018.


                                                    _________________________________
                                                    Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of January, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court